Case 1:16-cv-09517-LAK-KHP Document 262-29 Filed 11/08/19 Page 1 of 5




                     EXHIBIT                   I
     Case 1:16-cv-09517-LAK-KHP Document 262-29 Filed 11/08/19 Page 2 of 5




TINITED STATES DISTRICT COTIRT
FOR THE NORTHERN DISTRICT OF NEW YORK


NEWYORK STATE TEAMSTERS CONFERENCE PENSION
AND RETIREMENT FIIND, by its Trustees, .Tohn Bulgaro,
DanielW. Schmidt, Michael S. Scalzo, Sr., TomJ. Ventura,
Bob Schaeffer,Eugene Delorme and Brian Hammond                               AFFIDAVIT OF
                                                                             CONFESSION OF
                                              Plaintiffs,                    J.[JDGMANT


       -against-                                                             CaseNo.:



EBERBROS. WrNE AND LTQUOR CORPORATION

                                                Defendant,




STATE OF NETV YORK
COUNTY OF MONROE ss.:

       WendyEber, being duly swom, deposes and says that:

l.      I am an olTrcer of the above-captioned defendant and am duly authorized to make this

Affidavit of Confession of Judgment ("Affrdavit") on its behalf.

2.     The defendant hereby confesses judgment and authorizes entry thereof against       it in the sum of

ONE MILLION, F'OUR HUNDRED TWEN'TY-ONE THOUSAND, TWENTY NINE DOLLARS

AND 95/l 00 (s 1,421,029.95).

3.     This Affidavit is for a debt justly due and owing to the plaintiffs arising from the assessment of

an employer wifl:drawal liability under &e Employee Retirement Income Seourity      Actof   1974,as




                                                1




                                                                                                      E8.00030896
    Case 1:16-cv-09517-LAK-KHP Document 262-29 Filed 11/08/19 Page 3 of 5




am€nded by the Multi-employer Pension Plan Amendments Act   of 1980, against the defendant.




                                                                Wendy Eber
                                                 Duly authorized agent and representative
                                                 for the defendant
                                                                                       'a'o
                                                                                                    il {8
                                                                               \.         l1
                                                                                    ** $! ,'J       ls w
             drJg-frc'uA
           C't
STATE a[' $lg{,F-Y€'R*(          )
                                                                                                    *     s
                                                                                                    gs?   ffi
           ulrvJ rlArJaJ         ) ss.
COUNTY OF }$PffiSE               )
                               llua.
       on the lfi   auy   otJaee, 2012, before rne personally came Wendy Eber, known to me as the
indivirlual named in and whu exeouted the forcgoing Atfidavit uf Cotfcssiun uf Judgment and she
aoknowledged to me that she was competent to exesute the Affidavit of Confession of Judgment on
behalf of the defendant and that on this day she executed same.


                                                                                        LCRRiT-' L, 0LJ11ltCli" ;
                                                                                           lloianv ilut,l-tr
                                                                                          $tate of C0nnocticut
                                                                                                  i*:,icn Ei.trtir;
                                                                          PUBLIC

                                                                                                          *
                                                                                                          rlt
                                                                                                          d
                                                                                                          F
                                                                                                          5
                                                                                                          hr
                                                                                                          rfi




                                            2


                                                                                                E8.00030899
    Case 1:16-cv-09517-LAK-KHP Document 262-29 Filed 11/08/19 Page 4 of 5




IJNITED STATES DISTRICT COURT
FOR I'IIE NORTHERN DISTRICT OF NEW YORK

                                                                                Address of Plaintiffs:
NEW YORK STATE TEAMSTERS CONFERENCE PENSION                                     151 Northem Concourse
AND RETIREMENT FLIND, by its Trustees, John Bulgaro,                            Syracuse,NY 13212
Daniel W. Schmidt, MichaelS. Scalzo, Sr., Tom J. Ventura,
Bob Schaeffer, Eugene Delorme and Brian Hammond
                                                                               JUDGMENT BY
                                                 Plaintiffs,                   CONFESSION

                 -against-                                                      Case No.:

EBER BROS. WINE AND LIQUOR CORPORATION


                                                   Defendant.




Amount Confessed.                                                                      s1,421,029.95
Interest                                                                               TBD
Cast by Statute"                                                                       TBD
Transcript."                                      ,ii*'.,-',.ri,                       TBD
Sees on Execution."                                                                    TBD
Satisfaction                                                                           TI]I)
                                                                                       TBD

TOTAL....                                                                              $1,42t"A29.95

STATE OF NEW YORK, COLINTY OF                ONEIDA                ATTORNEY'S AFFIRMATION

          The undersigned, attomey-at-law of the State of New York, affirms that he is a partner in the

law firm of Paravati, Karl, Crcen    & DeBella, LLP, the attorneys of reoord for the plaintiffs herein, and

states thatthe judgment confessed by the defendant is true and accurate under the penalties    of perjury.


f)ated:                        201
                                                                        Vincent M. DeBella, Esq.




                                                   3


                                                                                                         EB-00030897
          Case 1:16-cv-09517-LAK-KHP Document 262-29 Filed 11/08/19 Page 5 of 5

        JUDGMENT entered          the            . daY of                 201.


        On filing the tbregoing AFFIDAVIT OF CONFESSION OF JUDGMENT made by Wendy

Eber, on behalf of the defendant named herein, sworn to     the      day of July, 2012,

        NOW, ON MOTION OF Paravati, Karl, Green & DeBella, LLP, Vincent M. DeBella,                   Esq.


attorneys for plaintiffs,   it is hereby

        ADruDGED that the plaintiffs, New York State Teamsters Conferenoe Fension & Retirement

Fund and its Board of Trustees, doing business at 151 Northern Concourse, Syracuse, NY 13212, do

recover from the following defendant: Eber Bros. Wine and Liquor Corporation with offices at 95

Allens Creel Road, Building 2, Suite 10, Rochester, New York 14618, the sum of ONE MILLION,

FOUR HLINDRED TWENTY-ONE THOUSAND, T'WENTY NINE DOLLARS AND                                        95/1OO


(91,421,A29.95) with interest, costs and disbursements and that the plaintiffs have execution therefore.




                                                             Clerk

DATED:                                     201




                                                                                                             EB-00030898
